United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4189
                                    ___________

Charles E. Duchek,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Ethyl Corporation, a corporation;       *
Ethyl Petroleum Additives, Inc., a      *         [UNPUBLISHED]
corporation; Barry Abrahamson,          *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: October 15, 1999

                                Filed: November 12, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Charles E. Duchek appeals the portion of the district court’s order dismissing,
upon removal, various state law claims. The corporate appellees concede that, given
the district court’s ruling that diversity of citizenship was lacking, the court was
precluded from dismissing the claims against them before remanding the case to state
court. We now vacate the dismissal portion of the district court’s order because it was
rendered without diversity jurisdiction. See 28 U.S.C. § 1332.
A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-